Case 0:17-cv-60533-JEM Document 238 Entered on FLSD Docket 08/26/2019 Page 1 of 9




                                UN ITED STA TES D ISTRICT CO URT
                                SOU TH ERN DISTRICT O F FLORID A
                                      FortLauderdale Division


                        Case N um ber:17-cv-60533-M ARTW EZ/O TA ZO -% Y ES


    Lt.C ol.RODN EY SCO TT PA TTERSON

           Plaintiftl
    V S.

    A M ERICAN A IRLIN ES,IN C.,

           Defendant.
                                                      /




       PlaintiffLt.C ol.R odnev ScottPatterson's Expedited M otion to Strike Fee D em and in
                                 D efendant's M otion for Sanctions
Case 0:17-cv-60533-JEM Document 238 Entered on FLSD Docket 08/26/2019 Page 2 of 9




          Pursuantto Federalnzle ofCivilProcedure 1249,PlaintiffLt.ColRodney S.Patterson,
   m oves this Courtto strike the dem and stated in D efendants' M otion for Sanctions A gainst the

   Plaintiffand hisattorneys(DE 1541.lûAmerican furtherrequeststhatthisCourtawardmonetary
   reliefjointly againstPlaintiffandhiscotmseltoreimburseAmerican fortheneedlessattorneys'
   feesand costs itincurred because ofPlaintiff sprevaricationsand discovery abuses.''

          The grotmds forthis motion are that said dem and is withoutbasis in the law,is thus

   immaterialandimpertinent,and,inconjunctionwithDefendants'policyofrepeatedlyintimidating
   the Plaintiffand hisattorneysis em ployed forthe unlaw fulpurpose ofdissuading the Plaintiff,his

   attorney or any other service m em bers w ho w ould dare challenge their unlaw ful activity.

   U SERAA isaN ationalDefenseLaw and thepream ble to the law statesitisto encouragenoncareer

   service in the uniform ed services by elim inating or m inim izing the disadvantages to civilian

   careers and em ploym ent. Itisto m inim ize disruption to the lives ofthose m em bers by providing

   forprom ptre-em ploym entand to prohibitdiscrim ination againstpersonsbecause oftheirservice

   in the uniform ed services.

          ln support,Plaintiffsubm its Plaintiff's Briefin Supportof M otion to Strike Fee D em and

   filed herew ith.

          W H ER EFO R E, Plaintiff respectfully requests that the Court enter an Order striking

   D efendant'sdem and forattorney fees.

         PLA IN TIFF 'S BR IEF IN SUPPOR T OF M O TION T0 STRIK E FEE DEM A ND


          Plzrsuantto SDFL-LR 7.1,plaintiffLt.ColRodney S.Patterson(çûplaintiff')submitsthis
   brief in supportofhis M otion to Strike Fee D em and being filed sim ultaneous herew ith pursuant

   toFederalRuleofCivilProcedure 12(9.
Case 0:17-cv-60533-JEM Document 238 Entered on FLSD Docket 08/26/2019 Page 3 of 9




           On February 11,2019,Defendantstiled American AirlinesMotion for Sanctions LDE-
    1541.DefendantsaskforttanawardoffeesandcoststaxedjointlyagainstPlaintiffandhiscounsel
    to reim burse A m erican forthe needless attorneys'fees and costs it incurred.Because thatprayer

    is a transparent attem pt to further intim idate the Plaintiff and others w ho m ight challenge

    D efendants'unlaw fulactivity,and because itisw ithoutbasis in the law ,Plaintiff asks that itbe

    stricken.

           Defendantsarenotallowedattorneyfees,eveniftheyultimatelyprevailin a(USERRA)
    lawsuit(which Defendantsmay notdueto the strictliability and responsibility provisions of
    USERRAP). SeeAlyeskaPipeline Serv.Co.V. W ildernessSociety,421U.S.240 (1975),ln
    A lyeska,the Suprem e Courtheld that federal courts m ay not deviate from the A m erican Rule

    w ithout legislative direction,because only Congress can authorize exceptions to the A m erican

    Rule. See 421U .S.at247-50,254-55,260-62,269-71.

           ln U SERR A,Congressnotonly failed to give defendantsa rightto recoverfees,itforbade

    such recovery by explicitly stating,tûN o fees or courtcosts m ay be charged ortaxed againstany

    personclaimingrightsunderthischapter.''j4323(h).

           D efendants apparently believethisprohibition m ay be side-stepped by seeking to im pose

    fees on the claim ant's counsel, instead of against the claim ant directly. O r in the altem ative

    Am erican seeksto by-passthe provisionsofU SERRA com pletely and seek fees from the Plaintiff

    and his counsel. However, USERRA'S prohibitions against retaliation (jj 43111(h) and
   4311(c)(2))arenotlimited to retaliation againsttheservice-man,and the DepartmentofLabor
   (which isempowered to promulgate regulationsunder j 4331(a))hasissued a regulation that
   em ployers are tdprohibited from taking ad ions against an individual for any of the activities

   protected by the A ct,w hether ornotherorshe hasperfonned service in the uniform ed servicef'.
Case 0:17-cv-60533-JEM Document 238 Entered on FLSD Docket 08/26/2019 Page 4 of 9




    20 C.F.R.j 1002.5(c),Becausethe Departmentdidnotlimitthisprotection to llemployees''as
    defined in 20 C.F.R.j 1002.5(c) the regulation plainly serves to protect servicemen from
    retaliation againstnon-em ployee individualsw ho are assisting the servicem an in bringing a claim .

    Compare 20 C.F.R.j 1002.310 (11No feesorcourtcostsmay be charged ortaxed againstan
    individualifheorsheisclaimingrightsundertheAct'')(emphasisadded).

           M oreover,underthe conventionalrule thata clientis obligated notonly to pay the attorney

    the agreed-upon fee butalso to reim burse the attorney forout-of-pocketexpenses sustained in the

    representation, a prayer         fess against the servicem em ber's counsel is functionally

    indistinguishable from a claim againstthe servicem an him self.

           Furthennore, the instant dem and m ust be view ed in context, D efendants adm it that

    num erous other em ployees belong to the G uard and Reserve Forces and are ordered for drillon

    daysthatarenottheirscheduleddaysoff.(ECF57-29)Eachofthesel22M inmipilot/employees
    and approxim ately 1,500 system w ide pilot/em ployeesrepresentprospective plaintiffs because of

    theDefendants'strategicpolicy decisionswith respecttoUSERRA. (SeeScanlan vAmerican
    Airlines,E.D.Penn,2:18-c:,-04040) Scanlan is in fact a class action suit and willinvolve
    potentially every servicememberpilot,the Plaintiffincluded.Noteemployersdo notgrantwhat

    they arestatutorily obligated to provide, and providing leavedoesnotinsulatean employerfrom

    claimsofretaliationorfailuretoproperlyre-employclaims.(Hicklev.AmericanMultiCinema,
    6th circuit, 2019)


           W hatpublicly is occuning here is a cam paign to intim idate others who m ightseek relief

    againstDefendant'sviolationsofthelaw.ThisviolatedtheintentofUSERRA and isanimproper

    l1se OfCourtprocessin any event.
Case 0:17-cv-60533-JEM Document 238 Entered on FLSD Docket 08/26/2019 Page 5 of 9




           A m erican soughtto intim idate Plaintiff sw itnessD anny Shellhouse by alleging violations

    ofcompanypolicies,which onedonotexistandtwo whicharesuperseded by38U.S.C.j4302
    (a)(b)andtheDefendantssoughttothwarttheparticipation ofShellhousein locating awitness
    whom the Plaintiff soughtto depose and the witness was unnecessarily delaying the Courtby

    avoiding serviceofprocess. Defendantintimidated thePlaintiffby threatening the Plaintiffwith

    term ination even ifthiscourtordered hisreinstatem ent,D efendantfurtherintim idated thePlaintiff

    by destroying corporate travel records and then accused the Plaintiff of not having perform ed

    m ilitary serviceand massive fraudupon theCoult afactwhich the defendanthasacknowledged
    thatthe Plaintiff did perform m ilitary service during the tim e period 22 Sept.through 25 Sept.,

    2015and wasaffordedtheprotectionsof38U.S.C.jj4301,etseq (USERILA). Thedefendant
    could nothow everdestroy the num erousrecordsofbusinessesw hich Lt.Co1Patterson used w hile

    perform ing hism ilitary service,to include Go-G o Intlight,w hich can only beused in A n Am erican

    A irlines aircrafttlying above 10,000 feetand places Lt.Co1Patterson on an A m erican A irlines

    A ircraftduring the tim e in question.

           W hile in terrorem tactics w ill have no effect on counsel in this case,the approach of

    countersuing U SERRA claim antscounsel,ifallow ed to stand,certainly could havea chilling effect

    in thefuttzre,w hen otherU SERR A claim antstry to find representation fortheircases. Servicem en

    often arenotwealthy. lf,by bringingUSERRA cases,tùelawyerexposeshimselfto personal
    liability,lawyerswillhesitate(ordemandlargeretainers)beforetakingoncaseswithsuchruinous
    potential.The result soughtby Defendants is directly contrary to the policiesunderlying both

    U SERR A and the Am erican legalsystem .

           Finally,it m ust be noted that because there is no statutory basis for a fee aw ard here,

    D efendants'fee dem and isim properon itsface and asksthisCourtforreliefw hich isnotavailable.
Case 0:17-cv-60533-JEM Document 238 Entered on FLSD Docket 08/26/2019 Page 6 of 9




    AmericanrepeatedlyinvitesthisCourttocommitjudicialerrorasinthisinstanceand suchactions
    are specious w hen view ed in the context of Am erican's thuggish behavior to intim idate and

    threaten any employee who dares asserttheirrights or raise safety concerns (ifthis seems
    unbelievableseetheDOT IG Report,July2018). ThisoverreachingdemandandAmerican'shost
    ofdiscoveryviolationsto wit,destruction ofevidencewhichexoneratedtheplaintiff,intimidation,

    fabricated statem entsto federalinvestigatorsand retaliation tacticsare sound basis for striking the

    fee dem and.

                                             CON CL USION

           D efendants fee dem and is m ade in direct violation of the A m erican Rule against fee-

    shifting,asinterpreted by the Suprem e Courtin A lyeska Pipeline Serv.Co.v W ildernessSociety,

    421U.S.240 (1975).Furtherthedemand isdirectlyeontrarytothestated policiesand intentin
    the U SERR A legislation. The dem and also is a transparentattem ptatretaliation and intim idation

    and is wholly im proper for this Courts consideration. G iven the preem inence of Am ericans

    unlaw ful act of im properly re-em ploym ent of the plaintiff,actions taken by the D efendant

    follow ing the unlaw fulaetare pre-textualand fruitof a poisonoustree. V eteran'sleave d vilian

    employm entwith specific statutory guarantees. There are atleast4 USERRA lawsuitsagainst

   American inthefederalcourtsystem today.Am erican'sactionsareclearly intended to intim idate

   and dissuade otherattorneysfrom ptlrsuing U SERRA m attersagainstA m erican A irlines.Plaintiff

   respectfully requests the Court enter an order striking Defendants' unw anunted dem and for

    attorney feesand costs.
Case 0:17-cv-60533-JEM Document 238 Entered on FLSD Docket 08/26/2019 Page 7 of 9




    August25,2019                                     Respectfully Subm itted,




                                                            #
                                                     R odney ottPatterson,Lt.ColPro Se
                                                     1092 N W 139thTerrace
                                                     Pem broke Pines,FL 33028-2340
                                                     704-231-0909
                                                     Scottpattersonz47@gmail.com




                                      CertiRcate ofConferral


           The Plaintiff in this matter is fam iliar with the aforementioned learned treatise on
    USERRA. The plaintiffin good faith attempted to meetand conferwith the Defendant's Lead
    counselM ichealHoltand hisfonnerCounselW illiam R.Am long. Asofthewriting, neitherthe
    Defense CounselnorPlaintiffFonnerCounselresponded to the Plaintiff.


                                                            J< J
                                                     Rodney S. tterson,Lt.Co1




                                      C ertificate ofService

          I H ER EBY C ER TIFY thatthisnotice hasbeen/orw illbe filed conventionally w ith the
   Southern DistrictofFlorida and isserved on allcounselorpartiesofrecord and by emailand
   U .S.M ail.
                                                   /

Case 0:17-cv-60533-JEM Document 238 Entered on FLSD Docket 08/26/2019 Page 8 of 9




                                                 #,      .'
                                            Rodney S ttPatterson,Lt.Co1
Case 0:17-cv-60533-JEM Document 238 Entered on FLSD Docket 08/26/2019 Page 9 of 9



                                               Service List

                                                         M ICH A EL A .HO LT
   W ILLIA M R .A M LO N G

   W'Itr4l-
          nlongt'
                i@è  zeAnllonttFirl'
                  /7'l          .  n-c('
                                       )l)l.             tJJ)L'l-lnl'
                                                         .          1olt?'
                                                                         ti-i
                                                                            tihll
                                                                                w rphilliptàa-
                                                                                             ç-t
                                                                                               c
                                                                                               p-
                                                                                                '!)
   FloridaBarNumber470228 KAREN                          FloridaBarNumber91156 FISHER
   CO OLM A N AM LON G                                   & PH ILLIPS LLP
    IQ-AI'nlonk.(#7
                  ,1-1AeA lulfmzfjrnl.cll
                                        '!?A             450 E.LasO lasBlvd.,Suite 800 Fort
   FloridaBarNum ber275565                               Lauderdale,Florida33301Telephone:
   A M LON G & A M LON G ,P.A .                          954.525.4800
   500 N ortheastFourth Street,Fort
   Lauderdale,Florida33301(954)462-                      M A RK W .ROBERTSON
   1983                                                  !2).
                                                            4)()be1-tsfll4.
                                                                          't/,
                                                                            .h
                                                                             ()l1-lJ.
                                                                                    )J1
                                                                                      -uC
                                                                                        .tAl)è
                                                         O 'M ELV EN Y & M YERS LLP
   N O EL C .PA CE                                       Tim es SquareTow er7
   noei.c-paee-ejqrttjglnaii.con)206                     Tim es Square
   N .W .91 Street                                       N ew York,N ew York 10036
   ElPortal,Florida 33150                                (212)326-2000
   (305)710-3713
                                                         TR ISTA N M O RA LES
                                                         !
                                                         > :Jgtç-f1f.
                                                                    :!>qnp,q$?!.
                                                                               ??.O 'M ELVEN Y
                                                         & M Y ER S LLP
                                                         1625 Eye Street,N orthw est
                                                         W ashington,D C 20006
                                                         (202)383-5300/383-5414FM
                                                          CAM ERON CLOAR-ZAVALETA (Pro
                                                          hacvice)
                                                          ()'alllel-(.
                                                                     '
                                                                     )11..iku.U'lOa1.(j',
                                                                                        aa.4
                                                                                           t7k)l11
                                                          AMERICAN AlRLINES,INC.
                                                          4333 Am on CarterBoulevard Ft.
                                                          W orth,Texas 76155 Telephone:
                                                          (817)963-1234




                                                                                                     Page 3 of 3
